DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Election filed September 2, 2022, in response to the Office Action of June 3, 2022, is acknowledged and has been entered. Applicants elected without traverse Group I and the species of:
Claim 6 transmembrane domain from Table 1b TPOR/MPLR(478-582; S505N, W515K) (SEQ ID NO:13);
Claim 26 recruiting domain comprising IL2Rb (IL2Rβ); and
Claim 27 recruiting domain IL2Rbsmall(393-433,518-551)(SEQ ID NO:77).

Claims 1, 2, 6-13, 23-47, 51, 53-56, 58-62 are pending. Claims 55 and 56 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. The species of natural TPOR/MPLR transmembrane domain SEQ ID NO:17 (claim 10) is rejoined for examination. Claims 28, 29, 32, 33, 59, and 62 are withdrawn as being drawn to non-elected species. Claims 1, 2, 6-13, 23-27, 30, 31, 34-47, 51, 53, 54, 58, 60, and 61 are currently under prosecution as drawn to the elected and rejoined species.



Claim Objections
2.	Claims 6, 26, and 27 are objected to because of the following informalities: The claims each refer to a Table, however, the claims should recite the relevant material from the Tables in the claims for clarity. MPEP 2173.05(s) states: “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. See MPEP § 608.01(m).” Given the concise information for domains or sequences presented in the table, it appears there is a practical way to define the domains referenced in the Tables in the absence of reference to the tables. Appropriate correction is required.

3.	Claim 34 is objected to because of the following informalities:  The grammar in the claim flips from singular to plural and it is unclear how many STAT-recruiting domains are comprised by the CACCR:
	The CACCR of claim 1, wherein the recruiting domain comprises a STAT-recruiting domains from two cytokine receptors.  

Appropriate correction is required.

4.	Claim 58 is free of the art but is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 is indefinite in the use of the expression in parenthesis “(SEQ ID NO:17)” after reciting “SEQ ID NO:6” in that it is not clear whether the recitation of “(SEQ ID NO:17)” is intended to be part of the claim or not. 
Currently, the claim recites “…the transmembrane domain and/or the JAK-binding domain comprises amino acids 478-582 of the naturally occurring TPOR/MPLR receptor of SEQ ID NO:6 (SEQ ID NO:17)” and it is unclear what or which sequence is being claimed and comprised by the transmembrane domain and/or the JAK-binding domain. Claims 11-13 ultimately depend from claim 10 and should be amended to reflect any changes in claim 10 that clarify the sequence being claimed.

6.	Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 31 recites:
	“...wherein the recruiting domain comprises IL2Rb(393-433) (SEQ ID NO:73)…”
SEQ ID NO:73 in the instant application is 75 amino acids long but amino acids “393-433” is only 41 amino acids long. The SEQ ID NO:73 recited in parenthesis does not match the IL2Rb fragment described (amino acids 393-433) immediately before it. It is unclear what amino acids of IL2Rb are encompassed by the recruiting domain claimed – the 41 amino acids of 393-433 or the 75 amino acids of SEQ ID NO:73?


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




7.	Claim(s) 1, 2, 7, 8, 24, 25, 34, 35, 37, 38, 42, 51, 53, and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suthaus et al (Molecular Biology of the Cell, 2010, 21:2797-2807), as evidenced by Metcalfe et al (Frontiers in Immunology, July 2020, Vol. 11, article 1424, internet pages 1-25).
Suthaus et al teach a constitutively active chimeric cytokine receptor composed of two monomers, each monomer comprising:
a.	a transmembrane domain;
b.	a Janus Kinase (JAK)-binding domain; and
c.	a recruiting domain;
wherein the monomers are constitutively dimerized, and wherein the monomers are different. Suthaus et al teach making constitutively activated and dimerized chimeric receptors by replacing the extracellular domain of cytokine receptors with complimentary binding IL-15/IL-15Rα-sushi domains. Suthaus et al expressed the chimeric cytokine receptor in Ba/F3-gp130 engineered mouse pro-B cells (immune cells) with an expression vector comprising a polynucleotide encoding the receptor. Constitutive monomer binding of receptors through the IL-15/IL-15Rα-sushi domains resulted in ligand-independent (cytokine-independent) signaling. Suthaus et al tested ligand-independent heterodimerization of gp130 with WSX-1, LIFR, and ESMR, and of OSMR with GPL, that resulted in ligand-independent STAT1 and/or STAT3 and ERK1/2 phosphorylation (abstract; Materials and Methods; Figure 1 and 3; Discussion). Suthaus et al teach that the transmembrane and cytoplasmic domains of the receptors were left intact, therefore they comprised the transmembrane domain, JAK-binding domain, and recruiting domain (p. 2800, col. 1 in Results; p. 2805, col. 1 first paragraph; p. 2805, col. 2, 2nd paragraph). Given the receptor comprises two different monomers, the receptor comprises recruiting domains from different cytokine receptors.
As evidenced by Metcalfe et al, gp130 comprises Box1 that binds JAK1 and recruiting domains for STAT1 and STAT3 (p. 8, col. 1).


8.	Claim(s) 1, 2, 7, 8, 23, 25, 26, 27, 37, 38, 42, 51, 53, and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behncken et al (Journal of Biological Chemistry, 2000, 276:17000-17007), as evidenced by Morris et al (Protein Science, 2018, 27:1984-2009).
Behncken et al teach a constitutively active chimeric cytokine receptor composed of two monomers, each monomer comprising:
a.	a transmembrane domain;
b.	a Janus Kinase (JAK)-binding domain; and
c.	a recruiting domain;
wherein the monomers are constitutively dimerized, and wherein the monomers are the same. Behncken et al teach replacing the extracellular domain of growth hormone receptor (GHR – a Type I cytokine receptor) with the zipper sequence of c-Fos or c-Jun transcription factor (termed Fos-GHR and Jun-GHR), that allowed for constitutively dimerized and activated receptor. The chimeric constructs still comprised the GHR transmembrane and cytoplasmic domains, including GHR amino acids 251-638. Behncken et al teach transfecting HEK293 human kidney cells, as well as BaF-B03 cells (pre-B cells, immune cells), with an expression vector comprising a polynucleotide encoding the receptor (abstract; Materials and Methods; Figure 1). The constitutively dimerized and activated receptor resulted in STAT 5 induction, which is a transcription factor phosphorylated by JAK2 in response to GHR activation (p. 17004, col. 2).
As evidenced by Morris et al, GHR comprises a JAK2 binding domain and STAT5 recruiting domain (Figure 3).


9.	Claim(s) 1, 2, 7, 23, 25, 26, 30, 34-47, 51, 53, 54, and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/038945, Shum et al, published March 1, 2018.
Shum et al teach a constitutively active chimeric cytokine receptor composed of two monomers, each monomer comprising:
a.	a transmembrane domain;
b.	a Janus Kinase (JAK)-binding domain; and
c.	a recruiting domain;
wherein the monomers are constitutively dimerized, and wherein the monomers are the same (homodimer) ([7-21]; [51-84]). Shum et al exemplify construction of constitutively active chimeric cytokine receptor composed of two monomers, wherein each monomer comprises:
a.	a transmembrane domain from IL-7 receptor (IL-7Rα);
b.	a Janus Kinase (JAK)-binding domain from IL-7Rα that binds to JAK1; and
c.	a recruiting domain from IL-7Rα that recruits STAT5 (Figure 3; [55]; Example 1).
Shum et al exemplify construction of constitutively active chimeric cytokine receptor composed of two monomers, wherein each monomer comprises:
a.	a transmembrane domain from IL-7Rα;
b.	a Janus Kinase (JAK)-binding domain from IL-7Rα and IL-21Rα that binds to JAK1 and JAK3; and
c.	a recruiting domain from two receptors, IL-7Rα and IL-21Rα, that recruits STAT5 and STAT3 (Figure 10A).
Shum et al teach the endodomain (cytoplasmic region) of the receptor can derive its portion from cytokine receptors that act in JAK and STAT signaling, such as from IL-7Rα, IL-21Rα, and IL-2Rβ ([80-82]). Shum et al teach polynucleotides encoding the chimeric receptor, expression vectors comprising the polynucleotide, including lentiviral vectors, and methods of transfecting cells with the vectors and polynucleotides to express the receptor ([13]; [17]; [19]; Figure 19; [112-136]). Shum et al teach the cells expressing the receptor are an immune cell or T-cell ([16]; [18]; Figures 4, 7, and 19-22; [85-88]; [97]).  Shum et al teach pharmaceutical compositions comprising the immune cells expressing the constitutively active cytokine receptors and pharmaceutically acceptable carrier ([155-159]); and kits comprising the cells ([160-165]). Shum et al demonstrate making an engineered immune or T-cell expressing the constitutively active cytokine receptor and a chimeric antigen receptor (CAR) (CAR T-cell); wherein the receptors are expressed by an expression vector in the cell on the same construct, therefore would be expressed in equal amounts ([12]; [28-32]; [37-45]; [88]; [97]; Examples 3-4; Figure 20); wherein the CAR binds to CD19, CD33, CD20, CD38, EGFRvIII, CS1, Lewis-Y, WT1 or more antigens ([97]).

10.	Claim(s) 1, 2, 7, 23-27, 30, 31, 34-47, 51, 53, 54, and 60 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by WO 2018/150187, Peddareddigari et al, published August 2018, claiming priority to February 2017.
Peddareddigari et al teach a constitutively active chimeric cytokine receptor composed of two monomers, each monomer comprising:
a.	a transmembrane domain;
b.	a Janus Kinase (JAK)-binding domain in an endodomain; and
c.	a STAT recruiting domain in the endodomain;
wherein the monomers are constitutively dimerized, and wherein the monomers are different (p. 12-18; Example 3; Figure 5).
Peddareddigari et al teach making chimeric cytokine receptors (CCKs) to initiate JAK and STAT signaling, and teach using IL-2Rβ SEQ ID NO:2 to construct the signaling endodomain comprising the JAK binding domain and STAT recruiting domain (p. 7, p. 12-15). SEQ ID NO:2 of Peddareddigari et al comprises amino acids 393-433 or amino acids 518-551 of IL-2Rβ (instant SEQ ID NO:74) (see sequence alignment below, amino acids in bold font). Peddareddigari et al also teach the IL-7Rα endodomain can be used to construct the cytokine receptor endodomain (p. 15-16); engineering T cells to express the chimeric cytokine receptors and chimeric antigen receptors (CARs), wherein the CAR can bind known tumor antigens including CD19, BCMA, CD20, CD33 (p. 17, p. 20-27); polynucleotides and expression vectors encoding the chimeric cytokine receptor and/or a CAR; lentiviral vectors comprising the polynucleotide; T cells expressing the chimeric cytokine receptor and CAR; pharmaceutical compositions and kits (p. 27-37; claims 1-38).
Peddareddigari et al teach the chimeric cytokine receptors can exist in a constitutively active form where dimerization is spontaneous (p. 38-40). Peddareddigari et al teach and exemplify making a constitutively dimerized and activated chimeric cytokine receptor in Example 3, wherein the chimeric cytokine receptor comprises an endodomain from IL2Rβ or from IL-7Rα. Peddareddigari et al transduced T-cells with a vector expressing the cytokine receptor comprising endodomain from IL2Rβ (Fab_IL2endo) or comprising the endodomain from IL-7Rα (Fab_IL7endo). The chimeric cytokine receptors comprised “Fab” type exodomains that naturally dimerized to make the receptor constitutively active (Figure 5). The chimeric cytokine receptors can comprise heterodimerized monomers of IL2Rɣ chain with IL2Rβ or of IL2Rɣ chain with IL-7Rα (Figure 5).

SEQ ID No. 2: Endodomain derived from human ΙL-2Rβ (p. 15):
NCRNTGPWLKKVLKCNTPDPSKFFSQLSSEHGGDVQKWLSSPFPSSSFSPGGLAP EISPLEVLERDKVTQLLLQQDKVPEPASLSSNHSLTSCFTNQGYFFFHLPDALEIEAC QVYFTYDPYSEEDPDEGVAGAPTGSSPQPLQPLSGEDDAYCTFPSRDDLLLFSPSL LGGPSPPSTAPGGSGAGEERMPPSLQERVPRDWDPQPLGPPTPGVPDLVDFQPP PELVLREAGEEVPDAGPREGVSFPWSRPPGQGEFRALNARLPLNTDAYLSLQELQ GQDPTHLV

Alignment between instant SEQ ID NO:74 (IL2Rβ 518-551) (Qy) and SEQ ID NO:2 of WO 2018/150187 (Db):

RESULT 1
AASEQ2_12142022_143736

  Query Match             100.0%;  Score 175;  DB 1;  Length 286;
  Best Local Similarity   100.0%;  
  Matches   34;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GQGEFRALNARLPLNTDAYLSLQELQGQDPTHLV 34
              ||||||||||||||||||||||||||||||||||
Db        253 GQGEFRALNARLPLNTDAYLSLQELQGQDPTHLV 286



11.	Claim(s) 1, 2, 7-9, 23-26, 30, 34-47, 51, 53, 54, and 60 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by WO 2018/161064, Frost et al, published September 2018, claiming priority to 2017.
Frost et al teach a constitutively active chimeric cytokine lymphoproliferative element (CLE) composed of two monomers, each monomer comprising:
a.	a transmembrane domain;
b.	a Janus Kinase (JAK)-binding domain in an intracellular signaling domain; and
c.	a STAT recruiting domain in the intracellular signaling domain; wherein the monomers are the same or different; wherein the monomers are constitutively dimerized ([113]; [257-262]; [269-270]; [307]); polynucleotides and expression vectors, including lentiviral vectors, encoding and expressing the CLE; T cells transduced to express the CLE; polynucleotides encoding both CLE and a CAR; T cells expressing both CLE and CAR; wherein the CAR binds to antigens such as CD19, CD20, CD38, and EGFRvIII; pharmaceutical compositions and kits ([87]; [113]; [128-129]; [136-139]; [147]; [158-160]; [176-219]; [247-277]; [287]; [307-368]; [469]; [477-531]; [602-603]; [647-654]; [661-674]). Frost et al teach the CLE can be made up of cytokine receptors comprising JAK1/2 and STAT3, 4, or 5 signaling domains, such as STAT5 promoting proliferation of T cells, wherein the CLE is derived from EPOR, MPL (MPLR), IL7α, IL2Rβ, or IL2Rα ([257-277]; [287]; [305]). Frost et al teach the CLE can be made to be constitutively active by adding mutations and changing the confirmation in the extracellular, transmembrane, or intracellular domains that bring the activating chains of the monomers together (dimerize) in the absence of ligand ([309]). Frost teach making a chimeric CLE by combining: (a) an extracellular and transmembrane domain from a cytokine or hormone receptor that comprises a known mutation found on a constitutively active mutant of the cytokine receptor; and (b) an intracellular domain comprising first and/or second intracellular domains from cytokine receptors selected from Tables 7-11 that promote cell proliferation of B cells, T cells and/or NK cells ([310]). Known extracellular/transmembrane domains taken from mutant receptors that are reported to be constitutively active without ligand binding include mutant IL7Rα or MPL mutant S505N, as listed in Table 6 ([313]). Sequences comprising MPL mutant S505N include M048 SEQ ID NO:310 and M049 SEQ ID NO:311, and Frost et al disclose utilizing these sequences in CLE constructs (Table 6 on p. 352; [281]; [668]; [1016]; Table 7, Library 1A; Table 8, Library 2B; Table 19).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim(s) 1, 2, 6, 7, 9, 10, 23-27, 30, 31, 34-47, 51, 53, 54, 60, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/038945, Shum et al, published March 1, 2018 in view of WO 2018/150187, Peddareddigari et al, published August 2018 and WO 2019/169290, Nager et al, claiming priority to March 2018. 
Shum et al and Peddareddigari et al (the combined references) teach a constitutively active chimeric cytokine receptor composed of two monomers, each monomer comprising:
a.	a transmembrane domain;
b.	a Janus Kinase (JAK)-binding domain in an endodomain; and
c.	a STAT recruiting domain in the endodomain;
wherein the monomers are constitutively dimerized, and wherein the monomers are the same or different, and wherein the endodomain is derived from human IL2Rβ comprising amino acids 393-433 and 518-551, and all other material and methods as set forth above.
The combined references do not teach the transmembrane domain contains a natural TPO receptor/MPL receptor (TPOR/MPLR) domain (instant SEQ ID NO:17) and do not teach the IL2Rβ endodomain comprises IL2Rbsmall(393-433,518-551) (instant SEQ ID NO:77).
Nager et al teach constructing chimeric cytokine receptors using IL2Rβ (IL2Rb) endodomain for JAK and STAT signaling, wherein the IL2Rβ sequence comprises 75 amino acid long IL2Rbsmall(393-433,518-551) SEQ ID NO:165 ([429]; [432]; Table 2a) that is 100% identical to instant SEQ ID NO:77 (see sequence alignment below). Nager et al teach this “minimal cytotail” of IL2Rβ was sufficient to successfully induce STAT5 signaling (Figure 11; [432]). Nager et al further teach chimeric cytokine receptors can be constructed with transmembrane domains from TPO receptor/ MPL receptor (TPOR/MPLR) that comprise amino acids 478-582 (SEQ ID NO:96) that is 100% identical to instant SEQ ID NO:17 (see sequence alignment below) and to instant SEQ ID NO:7 in Table 1b, or comprise amino acids 489-510 of TPOR/MPLR shown in Table 1A, or wherein the sequence comprises a deletion of 1 to 18 amino acids from the region 489-510 and an insertion of 1 to 8 amino acids in the region 489-510 ([237-245]; Tables 1a and 1b).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize the IL2Rβ endodomain instant SEQ ID NO:77 of Nager in the chimeric cytokine receptor of the combined references. One would have been motivated to, and have a reasonable expectation of success to, because the combined references suggest and successfully demonstrate utilizing IL2Rβ endodomain for JAK/STAT signaling, and Nager et al teach IL2Rβ endodomain sequence SEQ ID NO:165 (instant SEQ ID NO:77) derived from IL2Rβ is sufficient for inducing JAK/STAT signaling.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize the TPOR/MPLR transmembrane domain of Nager in the chimeric cytokine receptor of the combined references. One would have been motivated to, and have a reasonable expectation of success to, because the combined references teach the chimeric cytokine receptor must have a transmembrane domain, and Nager suggest and successfully demonstrate utilizing the TPOR/MPLR transmembrane domain SEQ ID NO:96 (instant SEQ ID NO:17) in the construction of chimeric cytokine receptors.
The applied reference, WO 2019/169290, has a common Applicant/Inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Sequence alignment for instant SEQ ID NO:77 IL2Rbsmall(393-433,518-551):
RESULT 2
BGS88033
ID   BGS88033 standard; protein; 75 AA.
XX
AC   BGS88033;
XX
DT   31-OCT-2019  (first entry)
XX
DE   Human IL2small(393-433,518-551) tyrosine kinase effector domain, SEQ 165.
XX
KW   IL2 protein; Interleukin-2 ligand; aging; antibacterial;
KW   antiinflammatory; bacterial infection; cancer; cytostatic;
KW   hematological neoplasm; immune cell production; immune disorder;
KW   immune modulation; immunomodulator; immunotherapy; inflammatory disease;
KW   recombinant protein; solid tumor; t-lymphocyte; therapeutic;
KW   viral infection; virucide.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
CC PN   WO2019169290-A1.
XX
CC PD   06-SEP-2019.
XX
CC PF   01-MAR-2019; 2019WO-US020340.
XX
PR   02-MAR-2018; 2018US-0637600P.
XX
CC PA   (ALLO-) ALLOGENE THERAPEUTICS INC.
XX
CC PI   Nager AR,  Park S,  Chaparro Riggers JF,  Lin RJ,  Van Blarcom TJ;
XX
DR   WPI; 2019-76513J/72.
XX
CC PT   Inducible chimeric cytokine receptor used in isolated immune cell for 
CC PT   treating disorder, where disorder is viral disease and bacterial disease,
CC PT   comprises dimerization domain, tyrosine kinase activating domain, and 
CC PT   tyrosine effector domain.
XX
CC PS   Claim 44; SEQ ID NO 165; 265pp; English.
XX
CC   The present invention relates to a novel inducible chimeric cytokine 
CC   receptor, useful in preparing isolated immune cell for treating 
CC   disorders. The inducible chimeric cytokine receptor comprises a 
CC   dimerization domain, a tyrosine kinase activating domain, and a tyrosine 
CC   effector domain. The invention also provides: a polynucleotide comprising
CC   a nucleic acid sequence encoding the inducible chimeric cytokine receptor
CC   ; an expression vector comprising the polynucleotide; an engineered 
CC   immune cell comprising at least one inducible chimeric cytokine receptor,
CC   or at least one polynucleotide; a method for modulating an engineered 
CC   immune cell in a subject by administering a ligand to the subject having 
CC   previously been administered an engineered immune cell, wherein the 
CC   dimeric ligand binds to the dimerization domain of the inducible chimeric
CC   cytokine receptor; a method for preparing the engineered immune cell; an 
CC   isolated immune cell comprising (a) at least one inducible chimeric 
CC   cytokine receptor, and (b) a chimeric antigen receptor (CAR) comprising 
CC   an extracellular ligand binding domain, transmembrane domain and 
CC   intracellular signaling domain; a method for generating the isolated 
CC   immune cell; a pharmaceutical composition comprising the isolated immune 
CC   cells; and a method for treating disorders in a subject. The inducible 
CC   chimeric cytokine receptor is capable of improving functional activities 
CC   of genetically modified immune cell, such as T cell. The disorder is 
CC   viral disease, bacterial disease, cancer, inflammatory disease, immune 
CC   disease, or aging-associated disease, and wherein cancer is a 
CC   hematological malignancy or solid cancer. The hematological malignancy 
CC   can be acute lymphoblastic leukemia (ALL), acute myeloid leukemia (AML), 
CC   chronic myelogenous leukemia (CML), chronic eosinophilic leukemia (CEL), 
CC   myelodysplasia syndrome (MDS), non-Hodgkin's lymphoma (NHL), or multiple 
CC   myeloma (MM). The solid cancer can be biliary cancer, bladder cancer, 
CC   bone and soft tissue carcinoma, brain tumor, breast cancer, cervical 
CC   cancer, colon cancer, colorectal adenocarcinoma, colorectal cancer, 
CC   desmoid tumor, embryonal cancer, endometrial cancer, esophageal cancer, 
CC   gastric cancer, gastric adenocarcinoma, glioblastoma multiforme, 
CC   gynecological tumor, head and neck squamous cell carcinoma, hepatic 
CC   cancer, lung cancer, malignant melanoma, osteosarcoma, ovarian cancer, 
CC   pancreatic cancer, pancreatic ductal adenocarcinoma, primary astrocytic 
CC   tumor, primary thyroid cancer, prostate cancer, renal cancer, renal cell 
CC   carcinoma, rhabdomyosarcoma, skin cancer, soft tissue sarcoma, testicular
CC   germ-cell tumor, urothelial cancer, uterine sarcoma, or uterine cancer. 
CC   Note: SEQ ID NO: 410 is mentioned in page 146 but the sequence is not 
CC   shown in the patent.
XX
SQ   Sequence 75 AA;

  Query Match             100.0%;  Score 394;  DB 29;  Length 75;
  Best Local Similarity   100.0%;  
  Matches   75;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DEGVAGAPTGSSPQPLQPLSGEDDAYCTFPSRDDLLLFSPSGQGEFRALNARLPLNTDAY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DEGVAGAPTGSSPQPLQPLSGEDDAYCTFPSRDDLLLFSPSGQGEFRALNARLPLNTDAY 60

Qy         61 LSLQELQGQDPTHLV 75
              |||||||||||||||
Db         61 LSLQELQGQDPTHLV 75


Sequence alignment for instant SEQ ID NO:17 (TPOR/MPLR):

RESULT 1
BGS87964
ID   BGS87964 standard; protein; 105 AA.
XX
AC   BGS87964;
XX
DT   31-OCT-2019  (first entry)
XX
DE   Human TPOR/MPLR(478-582) tyrosine kinase activating domain, SEQ 96.
XX
KW   MPLR protein; TPOR protein; aging; antibacterial; antiinflammatory;
KW   bacterial infection; cancer; cytostatic; hematological neoplasm;
KW   immune cell production; immune disorder; immune modulation;
KW   immunomodulator; immunotherapy; inflammatory disease;
KW   myeloproliferative leukemia protein receptor; recombinant protein;
KW   solid tumor; t-lymphocyte; therapeutic; thrombopoietin receptor;
KW   viral infection; virucide.
XX
OS   Homo sapiens.
XX
CC PN   WO2019169290-A1.
XX
CC PD   06-SEP-2019.
XX
CC PF   01-MAR-2019; 2019WO-US020340.
XX
PR   02-MAR-2018; 2018US-0637600P.
XX
CC PA   (ALLO-) ALLOGENE THERAPEUTICS INC.
XX
CC PI   Nager AR,  Park S,  Chaparro Riggers JF,  Lin RJ,  Van Blarcom TJ;
XX
DR   WPI; 2019-76513J/72.
XX
CC PT   Inducible chimeric cytokine receptor used in isolated immune cell for 
CC PT   treating disorder, where disorder is viral disease and bacterial disease,
CC PT   comprises dimerization domain, tyrosine kinase activating domain, and 
CC PT   tyrosine effector domain.
XX
CC PS   Claim 26; SEQ ID NO 96; 265pp; English.
XX
CC   The present invention relates to a novel inducible chimeric cytokine 
CC   receptor, useful in preparing isolated immune cell for treating 
CC   disorders. The inducible chimeric cytokine receptor comprises a 
CC   dimerization domain, a tyrosine kinase activating domain, and a tyrosine 
CC   effector domain. The invention also provides: a polynucleotide comprising
CC   a nucleic acid sequence encoding the inducible chimeric cytokine receptor
CC   ; an expression vector comprising the polynucleotide; an engineered 
CC   immune cell comprising at least one inducible chimeric cytokine receptor,
CC   or at least one polynucleotide; a method for modulating an engineered 
CC   immune cell in a subject by administering a ligand to the subject having 
CC   previously been administered an engineered immune cell, wherein the 
CC   dimeric ligand binds to the dimerization domain of the inducible chimeric
CC   cytokine receptor; a method for preparing the engineered immune cell; an 
CC   isolated immune cell comprising (a) at least one inducible chimeric 
CC   cytokine receptor, and (b) a chimeric antigen receptor (CAR) comprising 
CC   an extracellular ligand binding domain, transmembrane domain and 
CC   intracellular signaling domain; a method for generating the isolated 
CC   immune cell; a pharmaceutical composition comprising the isolated immune 
CC   cells; and a method for treating disorders in a subject. The inducible 
CC   chimeric cytokine receptor is capable of improving functional activities 
CC   of genetically modified immune cell, such as T cell. The disorder is 
CC   viral disease, bacterial disease, cancer, inflammatory disease, immune 
CC   disease, or aging-associated disease, and wherein cancer is a 
CC   hematological malignancy or solid cancer. The hematological malignancy 
CC   can be acute lymphoblastic leukemia (ALL), acute myeloid leukemia (AML), 
CC   chronic myelogenous leukemia (CML), chronic eosinophilic leukemia (CEL), 
CC   myelodysplasia syndrome (MDS), non-Hodgkin's lymphoma (NHL), or multiple 
CC   myeloma (MM). The solid cancer can be biliary cancer, bladder cancer, 
CC   bone and soft tissue carcinoma, brain tumor, breast cancer, cervical 
CC   cancer, colon cancer, colorectal adenocarcinoma, colorectal cancer, 
CC   desmoid tumor, embryonal cancer, endometrial cancer, esophageal cancer, 
CC   gastric cancer, gastric adenocarcinoma, glioblastoma multiforme, 
CC   gynecological tumor, head and neck squamous cell carcinoma, hepatic 
CC   cancer, lung cancer, malignant melanoma, osteosarcoma, ovarian cancer, 
CC   pancreatic cancer, pancreatic ductal adenocarcinoma, primary astrocytic 
CC   tumor, primary thyroid cancer, prostate cancer, renal cancer, renal cell 
CC   carcinoma, rhabdomyosarcoma, skin cancer, soft tissue sarcoma, testicular
CC   germ-cell tumor, urothelial cancer, uterine sarcoma, or uterine cancer. 
CC   Note: SEQ ID NO: 410 is mentioned in page 146 but the sequence is not 
CC   shown in the patent.
XX
SQ   Sequence 105 AA;

  Query Match             100.0%;  Score 542;  DB 29;  Length 105;
  Best Local Similarity   100.0%;  
  Matches  105;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SDPTRVETATETAWISLVTALHLVLGLSAVLGLLLLRWQFPAHYRRLRHALWPSLPDLHR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 SDPTRVETATETAWISLVTALHLVLGLSAVLGLLLLRWQFPAHYRRLRHALWPSLPDLHR 60

Qy         61 VLGQYLRDTAALSPPKATVSDTCEEVEPSLLEILPKSSERTPLPL 105
              |||||||||||||||||||||||||||||||||||||||||||||
Db         61 VLGQYLRDTAALSPPKATVSDTCEEVEPSLLEILPKSSERTPLPL 105



13.	Claim(s) 1, 2, 6-13, 23-26, 30, 34-47, 51, 53, 54, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/161064, Frost et al, published September 2018, claiming priority to 2017; in view of WO 2011/069004, Ma et al, published June 2011; and Ding et al (Blood, 2009, 114:3325-3328).
	Frost et al (Frost) teach a constitutively active dimerized chimeric CLE and all materials and methods stated above, wherein the chimeric CLE comprises an extracellular/transmembrane domain from MPL receptor (MPLR) comprising the known S505N mutation that induces constitutive dimerization/activation in the absence of ligand, as set forth above. Frost discloses partial sequences of MPL comprising the S505N mutation (SEQ ID Nos:310 and 311) and the full intracellular MPL domain SEQ ID NO:491 (comprising amino acids 514-635 of instant SEQ ID NO:6) for construction of CLEs, but does not disclose utilizing amino acids 478-582 of MPLR SEQ ID NO:6 (instant SEQ ID NO:7 in Table 1b) comprising the S505N mutation.
	Ma et al teach the known nucleotide and amino acid sequence of human MPL receptor SEQ ID NO:2 and comprising S505N mutation (see sequence alignment below) ([37-38]; Figures 5 and 6; [96]; Table 2).
 Ding et al confirm the function of mutation S505N in MPL receptor is constitutive homodimerization and activation of the receptor (see entire paper).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed for the chimeric CLE of Frost to comprise at least amino acids 478-582 the MPLR transmembrane domain harboring S505N mutation. One would have been motivated to, and have a reasonable expectation of success to, because: (1) Frost suggests constructing constitutively active/dimerized CLEs comprising MPLR extracellular/transmembrane and intracellular sequences, particularly harboring the S505N mutation known to induce constitutive receptor dimerization and activation, and teach portions of the known MPLR sequences; (2) Ma et al teach the known and publicly available sequences of human MPLR comprising S505N mutation and amino acids 478-582; and (3) Ding et al demonstrate successfully reproducing human MPLR comprising S505N that functions to dimerize. Given the known sequences of human MPLR and the function of the S505N mutation, one of ordinary skill in the art could have pursued using the known MPLR sequences comprising amino acids 478-582 of instant SEQ ID NO:6 harboring S505N to make the constitutively active/dimerized chimeric CLE of Frost.

Sequence alignment between instant MPL receptor SEQ ID NO:6 comprising S505N mutation and Ma et al MPL receptor SEQ ID NO:2 comprising S505N mutation:

RESULT 1
AZJ26779
ID   AZJ26779 standard; protein; 635 AA.
XX
AC   AZJ26779;
XX
DT   04-AUG-2011  (first entry)
XX
DE   Human S505N mutated MPL protein.
XX
KW   MPL protein; Myeloproliferative leukemia virus oncogene protein;
KW   diagnostic test; dna sequencing; genetic marker; hematological disease;
KW   immuno-diagnosis; mutein; myelofibrosis; myeloproliferative disorder;
KW   polycythemia vera; protein sequencing; snp detection.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 505
FT                   /note= "Wild-type Ser replaced with Asn"
XX
CC PN   WO2011069004-A1.
XX
CC PD   09-JUN-2011.
XX
CC PF   02-DEC-2010; 2010WO-US058781.
XX
PR   04-DEC-2009; 2009US-0266971P.
XX
CC PA   (QUES-) QUEST DIAGNOSTICS INVESTMENTS INC.
XX
CC PI   Ma W,  Albitar M;
XX
DR   WPI; 2011-G38689/40.
XX
CC PT   Assessing myeloproliferative disease (MPD) e.g. polycythemia vera in an 
CC PT   individual, comprises e.g. evaluating sample containing nucleic acids for
CC PT   the presence or absence of mutation in both alleles of myeloproliferative
CC PT   leukemia gene.
XX
CC PS   Example 2; Page; 47pp; English.
XX
CC   The present invention relates to a novel method of diagnosis of 
CC   myeloproliferative diseases by identifying mutations on the MPL 
CC   (myeloproliferative leukemia virus oncogene) gene. The invention provides
CC   methods of analyzing the mutations which are markers for the disease, by 
CC   amplifying the MPL (myeloproliferative leukemia virus oncogene) nucleic 
CC   acid and sequencing. The invention also provides methods of diagnosis of 
CC   the disease, by detecting single nucleotide polymorphisms (SNPs) at 
CC   various positions of the gene. The evaluation can also be done by using 
CC   antibodies against wild type MPL protein and each of the protein 
CC   mutations or by protein sequencing. The invention is useful for the 
CC   diagnosis of myeloproliferative diseases comprising polycythemia vera 
CC   (PV), essential thrombocythemia (ET), and idiopathic myelofibrosis (IMF).
CC   The present sequence corresponds to the human S505N mutated MPL 
CC   (myeloproliferative leukemia virus oncogene) protein which is used in the
CC   invention for the diagnosis of the above mentioned diseases. Note: The 
CC   sequence is not physically present in the specification; but has been 
CC   created from SEQ ID NO:2, based on the information given on example 2 of 
CC   the specification.
XX
SQ   Sequence 635 AA;

  Query Match             100.0%;  Score 3467;  DB 18;  Length 635;
  Best Local Similarity   100.0%;  
  Matches  635;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MPSWALFMVTSCLLLAPQNLAQVSSQDVSLLASDSEPLKCFSRTFEDLTCFWDEEEAAPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MPSWALFMVTSCLLLAPQNLAQVSSQDVSLLASDSEPLKCFSRTFEDLTCFWDEEEAAPS 60

Qy         61 GTYQLLYAYPREKPRACPLSSQSMPHFGTRYVCQFPDQEEVRLFFPLHLWVKNVFLNQTR120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GTYQLLYAYPREKPRACPLSSQSMPHFGTRYVCQFPDQEEVRLFFPLHLWVKNVFLNQTR120

Qy        121 TQRVLFVDSVGLPAPPSIIKAMGGSQPGELQISWEEPAPEISDFLRYELRYGPRDPKNST180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TQRVLFVDSVGLPAPPSIIKAMGGSQPGELQISWEEPAPEISDFLRYELRYGPRDPKNST180

Qy        181 GPTVIQLIATETCCPALQRPHSASALDQSPCAQPTMPWQDGPKQTSPSREASALTAEGGS240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GPTVIQLIATETCCPALQRPHSASALDQSPCAQPTMPWQDGPKQTSPSREASALTAEGGS240

Qy        241 CLISGLQPGNSYWLQLRSEPDGISLGGSWGSWSLPVTVDLPGDAVALGLQCFTLDLKNVT300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 CLISGLQPGNSYWLQLRSEPDGISLGGSWGSWSLPVTVDLPGDAVALGLQCFTLDLKNVT300

Qy        301 CQWQQQDHASSQGFFYHSRARCCPRDRYPIWENCEEEEKTNPGLQTPQFSRCHFKSRNDS360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 CQWQQQDHASSQGFFYHSRARCCPRDRYPIWENCEEEEKTNPGLQTPQFSRCHFKSRNDS360

Qy        361 IIHILVEVTTAPGTVHSYLGSPFWIHQAVRLPTPNLHWREISSGHLELEWQHPSSWAAQE420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 IIHILVEVTTAPGTVHSYLGSPFWIHQAVRLPTPNLHWREISSGHLELEWQHPSSWAAQE420

Qy        421 TCYQLRYTGEGHQDWKVLEPPLGARGGTLELRPRSRYRLQLRARLNGPTYQGPWSSWSDP480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TCYQLRYTGEGHQDWKVLEPPLGARGGTLELRPRSRYRLQLRARLNGPTYQGPWSSWSDP480

Qy        481 TRVETATETAWISLVTALHLVLGLNAVLGLLLLRWQFPAHYRRLRHALWPSLPDLHRVLG540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 TRVETATETAWISLVTALHLVLGLNAVLGLLLLRWQFPAHYRRLRHALWPSLPDLHRVLG540

Qy        541 QYLRDTAALSPPKATVSDTCEEVEPSLLEILPKSSERTPLPLCSSQAQMDYRRLQPSCLG600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 QYLRDTAALSPPKATVSDTCEEVEPSLLEILPKSSERTPLPLCSSQAQMDYRRLQPSCLG600

Qy        601 TMPLSVCPPMAESGSCCTTHIANHSYLPLSYWQQP 635
              |||||||||||||||||||||||||||||||||||
Db        601 TMPLSVCPPMAESGSCCTTHIANHSYLPLSYWQQP 635

14.	Conclusion: 1, 2, 6-13, 23-27, 30, 31, 34-47, 51, 53, 54, 60, and 61 are rejected. Claims 6, 26, 27, 34, and 58 are objected to.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642